TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-07-00606-CR


Anthony Perez, Appellant

v.

The State of Texas, Appellee




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 390TH JUDICIAL DISTRICT
NO. D-1-DC-07-904041, HONORABLE CHARLES F. BAIRD, JUDGE PRESIDING


O R D E R
PER CURIAM
		Court reporter Cathy Mata requests an extension of time to file the reporter's record
in this cause.  The reporter's record was originally due to be filed on February 19, 2008.  Responding
to a notice of late record, reporter Mata asserted that she would file the record by March 7, 2008. 
On March 19, 2008, this Court's clerk received a letter from Mata stating that she would file the
record by March 24, 2008.  On April 1, 2008, this Court ordered Mata to file the record no later than
June 6, 2008.  Mata has failed to file the record as ordered.  She did not communicate with this Court
regarding that failure until she sent her letter dated July 2, 2008, in which she requests an extension
of time to file the reporter's record until September 2, 2008.
		We grant the request for extension.  Cathy Mata shall file the reporter's record in this
cause on or before September 2, 2008.  No further extensions will be granted.  Failure to file the
reporter's record on or before September 2, 2008, will be grounds for a show-cause hearing to
determine whether Mata should be held in contempt of this Court.
		It is so ordered this 29th day of July, 2008.

Before Justices Patterson, Waldrop and Henson
Do Not Publish